ICJ_061_WesternSahara_UNGA_NA_1975-10-16_ADV_01_NA_06_FR.txt. 104

OPINION INDIVIDUELLE DE M. PETRÉN

Bien que j'aie trouvé inutile et par conséquent inopportun que la Cour
réponde à la question I, j’ai voté sur cette question comme mes collègues
puisque l’abstention n’est pas admise. Quant à la question II, je suis d’accord
avec ce que je considère comme le contenu essentiel de la réponse donnée
dans le présent avis consultatif, tout en ne pouvant souscrire à certaines
parties de cette réponse. C’est pourquoi j'ai pu voter avec la majorité sur la
question II, tout en joignant à l’avis consultatif l’opinion individuelle
suivante.

Ainsi qu’une procédure contentieuse, une procédure consultative peut
soulever des questions préliminaires que la Cour a le devoir de trancher avant
de se prononcer sur le fond. En ce qui concerne les affaires contentieuses, les
questions préliminaires concernant la compétence de la Cour ou la recevabi-
lité des requêtes ont fait l’objet d’une attention particulière lors de la revision
du Règlement adoptée en 1972. Selon l’article 67, paragraphe 3, du Règle-
ment revisé, une exception a pour effet la suspension de la procédure sur le
fond, laquelle ne sera reprise qu’après que la Cour se sera prononcée sur
l'exception. Le paragraphe 7 du même article permet cependant que, au lieu
de la retenir ou de la rejeter, la Cour déclare que l’« exception n’a pas dans les
circonstances de l’espèce un caractère exclusivement préliminaire ». Cette
dernière disposition a remplacé l’ancien article 62, paragraphe 5, qui autori-
sait la Cour à joindre tout simplement des exceptions préliminaires au fond.
La Cour a donc manifesté son intention de ne plus différer le règlement
définitif des exceptions que dans les cas couverts par la nouvelle formule.

Les questions préliminaires qui peuvent surgir en matière consultative ne
sont pas tout à fait de même nature qu’en matière contentieuse. Certes, des
questions concernant la compétence de la Cour peuvent aussi se poser,
puisque l’article 65, paragraphe 1, du Statut ne permet à la Cour de donner un
avis consultatif que si la demande émane d’un organe ou d’une institution
dûment autorisé à la formuler et porte sur une question juridique. Mais le
Statut n’impose pas à la Cour l’obligation absolue de donner un avis dans
tous les cas où elle serait compétente pour le faire. L’article 65, paragraphe 1,
lui laisse la liberté de s’y refuser si elle juge inopportun d’agir. La question de
l'opportunité de donner un avis consultatif peut ainsi jouer un rôle analogue
à celui de la recevabilité en matière contentieuse. La procédure consultative
connaît enfin dans la pratique de la Courunetroisième catégorie de questions

96
105 SAHARA OCCIDENTAL (OP. IND. PETREN)

préliminaires: si elle estime que, telle qu’elle est formulée, la question sur
laquelle son avis est demandé ne prête pas à réponse de sa part, la Cour se
considére comme libre de reformuler cette question.

Le Réglement est trés sommaire en ce qui concerne la procédure consul-
tative. Les questions préliminaires qui viennent d’être évoquées n’y sont pas
mentionnées. L'article 87, paragraphe 1, contient la disposition suivante:

«En matière d’avis consultatifs, la Cour applique, en dehors des
dispositions de l’article 96 de la Charte et du chapitre IV du Statut, les
articles ci-après. Elle s’inspire, en outre, des dispositions du présent
Règlement relatives à la procédure en matière contentieuse dans la
mesure où elle les reconnaît applicables: à cet effet, elle recherche avant
tout si la demande d’avis consultatif a trait ou non à une question
juridique actuellement pendante entre deux ou plusieurs Etats. »

En matière consultative, il ne paraît pas moins désirable qu’en matière
contentieuse que les questions préliminaires soient tranchées avant toute
procédure sur le fond. Sinon, la réponse à une question préliminaire risque-
rait de rendre vains le temps et l’argent consacrés à la procédure sur le fond.
C’est pourquoi l’esprit et la lettre de l’article 87, paragraphe 1, exigent, à mes
yeux, que les dispositions du Règlement concernant les exceptions prélimi-
naires en matière contentieuse soient aussi appliquées dans la mesure du
possible en matière consultative.

En la présente affaire, ont été soulevées des questions préliminaires
concernant aussi bien la compétence de la Cour que l’opportunité de son
exercice et que la reformulation éventuelle des questions soumises à la Cour.

Avant l'ouverture de la procédure orale sur le fond, la Cour a indirectement
effleuré une de ces questions, celle de sa compétence, en prenant position, par
ordonnance du 22 mai 1975, sur les requêtes par lesquelles les Gouverne-
ments marocain et mauritanien avaient demandé à désigner des juges ad hoc.
En acceptant la demande du Gouvernement marocain, la Cour a ainsi motivé
sa décision:

« Considérant que, aux fins de la présente question préliminaire qu’est
la composition de la Cour en l'affaire, les éléments soumis à la Cour
indiquent que, au moment de l’adoption de la résolution 3292 (XXIX), il
paraissait y avoir un différend juridique relatif au territoire du Sahara
occidental entre le Maroc et l'Espagne; que les questions posées dans la
requête pour avis peuvent être considérées comme se rattachant à ce
différend et qu’en conséquence, pour l’application de l’article 89 du
Règlement, l’avis consultatif sollicité dans cette résolution paraît être
demandé «au sujet d’une question juridique actuellement pendante
entre deux ou plusieurs Etats. » -

Comme la compétence de la Cour dépend du caractère juridique des
questions qui lui sont posées, il va de soi que la Cour est compétente pour
connaître d’une requête pour avis consultatif au sujet d’une question juri-

97
106 SAHARA OCCIDENTAL (OP. IND. PETREN)

dique pendante entre deux ou plusieurs Etats. L’ordonnance du 22 mai 1975
implique donc que la Cour s’est considérée comme compétente, mais seule-
ment à titre provisoire. Elle a déclaré que, au moment de l’adoption de la
résolution 3292 (XXIX) de l’Assemblée générale, il paraissait y avoir un
différend juridique relatif au territoire du Sahara occidental entre le Maroc et
l'Espagne et elle en a conclu, avec la même absence de certitude, que Pavis
consultatif paraissait avoir été demandé au sujet d’une question juridique .
pendante entre deux Etats. Cela représentait une sorte de fuite en avant
imposant à la Cour le devoir de prendre position plus tard sur une question de
nature préliminaire.

L’ordonnance du 22 mai 1975 soulève une question d’interprétation de
l’article 89 du Règlement que l’on ne saurait passer sous silence. Cet article
prescrit que les dispositions du Statut concernant la désignation de juges ad
hoc s'appliquent « si l’avis consultatif est demandé au sujet d’une question
juridique actuellement pendante entre deux ou plusieurs Etats ». Mais que se
passe-t-il si le différend envisagé dans la requête pour avis consultatif a cessé
d'exister au moment où la Cour prend position sur la demande de désignation
d’un juge ad hoc? L’ordonnance s’en tient à la situation qui existait le
13 décembre 1974, au moment de l'adoption par l’Assemblée générale de la
résolution demandant l’avis de la Cour. L’ordonnance a été adoptée, dit son
texte, en considération « des éléments soumis à la Cour ». Cela comprend les
pièces écrites déposées par l'Espagne, le Maroc et la Mauritanie ainsi que les
exposés présentés par les représentants de ces Etats et del’ Algérie au cours des
audiences publiques du 12 au 16 mai 1975 consacrées à la désignation
éventuelle de juges ad hoc. De leur examen, la Cour a seulement conclu qu’ils
indiquaient « que, au moment de l’adoption de la résolution 3292 (XXIX), il
paraissait y avoir un différend juridique relatif au territoire du Sahara
occidental entre le Maroc et Espagne». Elle n’a pas recherché s’il ne
ressortait pas aussi de ces déclarations que le différend ayant peut-étre existé
le 13 décembre 1974 avait disparu. En pareil cas, il aurait fallu examiner si
l’article 89 du Règlement exigeait néanmoins la désignation d’un juge ad hoc,
ce que pour ma part je ne pense pas. En ne considérant pas l’évolution
éventuelle de la situation entre le 13 décembre 1974 et le 22 mai 1975,
l’ordonnance présente donc une lacune. Elle aurait notamment dû examiner
s’il existait vraiment au mois de mai 1975 un différend juridique entre le
Maroc et l'Espagne au sujet de la qualification du Sahara occidental comme
terra nullius au moment de sa colonisation par l'Espagne.

En outre il faut constater que l’article 89 du Règlement ne prescrit
l'application de l’article 31 du Statut que si une question juridique pendante
entre deux ou plusieurs Etats est une réalité actuelle. Il ne parle pas d’un
différend paraissant exister. Il est vrai que, dans son avis consultatif sur les
Conséquences juridiques pour les Etats de la présence continue de l'Afrique du
Sud en Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, la Cour a dit que la question des juges ad hoc devait être
réglée avant tout débat sur les exceptions préliminaires et que la décision prise

98
107 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

ne préjugeait pas la compétence de la Cour au cas où l’on prétendrait, par
exemple, qu’il n'existait pas de différend (C.I.J. Recueil 1971, p. 25 et 26). Je
ne suis pas prêt à suivre ce raisonnement. Une désignation de juge ad hoc est
définitive et vaut pour toute la procédure. Accepter pareille désignation en
supposant qu’un différend existe, mais laisser en suspens toute prise de
position définitive quant à existence de ce différend, comporte des risques
graves. Tout d’abord, si cette prise de position est finalement négative et va à
l'encontre de Pappréciation provisoire de la Cour, cela impliquera qu'il
n'aurait pas dû y avoir de juge ad hoc. De surcroît le juge ad hoc sera admis à
participer au vote final sur la question dont la Cour a fait dépendre la légalité
de sa présence sur le siège; il se peut même que sa propre voix soit décisive à
cet égard.

A mon avis, le moment est venu pour la Cour d'abandonner une pratique
susceptible de donner lieu à de telles anomalies procédurales. Elle aurait
d’autant plus de raisons de le faire que l’un des buts principaux de la revision
du Règlement adoptée en 1972 a été d’éviter que les réponses à des questions
préliminaires soient reportées à la fin de la procédure. Lors des audiences du
mois de mai 1975, la Cour avait devant elle les représentants du Maroc et de
la Mauritanie ainsi que de l'Espagne et elle était en possession non seulement
des procès-verbaux de l’Assemblée générale concernant la question de la
décolonisation du Sahara occidental mais encore des pièces écrites de la
présente procédure, avec leurs annexes. Je me permets de penser que, dans des
conditions si favorables, elle aurait pu, moyennant des questions adéquates
posées aux représentants des trois Etats concernés, obtenir tous les renseigne-
ments nécessaires pour vérifier s’il existait entre eux un ou plusieurs diffé-
rends juridiques au sujet du Sahara occidental. Elle n’aurait alors pas eu
besoin de différer sa réponse à cette question jusqu’à la fin de la procédure sur
le fond.

En outre je suis d’avis que la Cour aurait dû définir l’objet des questions
posées par l’Assemblée générale dès le mois de mai 1975, époque à laquelle les
membres de la Cour avaient eu le temps de se familiariser avec le contenu des
procès-verbaux de l’Assémblée générale. A quelle source meilleure la Cour
aurait-elle pu avoir recours pour se rendre compte du sens des questions? La
définition de leur objet aurait permis d’examiner leur caractère juridique ou
non, ainsi que l’opportunité de les reformuler. Ainsi tous les points prélimi-
naires auraient pu être tranchés avant l’ouverture de la procédure orale sur le
fond, ce qui aurait permis d’orienter celle-ci sur des sujets précis et soigneuse-
ment circonscrits. La durée de la procédure s’en serait trouvée raccourcie. La
Cour ayant choisi une autre méthode de procéder, ce n’est que maintenant, au
stade ultime de l’affaire, que les questions préliminaires sont réglées.

Ce qui caractérise avant tout les questions sur lesquelles l’Assemblée
générale des Nations Unies a demandé l’avis consultatif de la Cour, c’est

99
108 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

qu'elles portent sur la qualification juridique de situations appartenant à un
passé déjà lointain.

Cela soulève la question de savoir si la requête de l’Assemblée générale
satisfait aux exigences de l’article 65, paragraphe 1, du Statut selon lequel la
Cour peut donner des avis consultatifs sur des questions juridiques. Cela
veut-il dire que même des questions portant sur l’appréciation juridique de
situations qui ont cessé d’exister peuvent lui être soumises ? Que telle soit
l'opinion de la Cour, cela semble ressortir des termes dans lesquels elle
s’exprime dans le présent avis consultatif, notamment au paragraphe 19. Je
ne saurais pour ma part y souscrire. La Cour est l’organe judiciaire principal
des Nations Unies. Elle n’est pas un institut de recherches historiques. Il est de
nombreux problèmes d’histoire du droit auxquels on n’a pas encore donné de
réponse définitive. Personne n'aurait cependant l’idée de soumettre à la Cour,
par exemple, la question de l’authenticité du testament de l’empereur Trajan
ou celle de la justification de l'invasion de l’Angleterre par Guillaume le
Conquérant. Pour forcés qu’ils soient, ces exemples montrent l'impossibilité
d’une interprétation de l’article 65 du Statut selon laquelle il ne faudrait pas
exiger que les questions adressées à la Cour demandent des réponses de nature
à contribuer à la clarification de problèmes juridiques actuels. Autrement, la
Cour ne serait pas invitée à remplir une fonction judiciaire, ce à quoi doivent
aussi servir ses avis consultatifs.

A mes yeux, une requête pour avis consultatif ne saurait être considérée
comme recevable que si la question qu’elle adresse à la Cour porte soit sur
l'existence ou le contenu de droits ou obligations de droit international, soit
sur les conditions dont la réalisation donnerait lieu à la naissante, à la
modification ou à l’extinction de tels droits ou obligations. Cela est-il le cas de
la présente requête pour avis consultatif ?

Le neuvième alinéa du préambule de la résolution 3292 (XXIX) adoptée
par l’Assemblée générale le 13 décembre 1974, tel que le Secrétaire général de
l'Organisation des Nations Unies l’a communiqué à la Cour dans une version
correcte au mois d’août 1975, le ferait penser. Il y est constaté qu’une
controverse juridique a surgi au cours des débats sur le statut du territoire du
Sahara occidental au moment de sa colonisation par l’Espagne. Ce serait
donc à propos de cette controverse que l’avis de la Cour aurait été demandé.
Mais quelles seraient les parties à la controverse et sur quoi porterait-elle
exactement? C’est une réponse à cette question que la Cour a amorcée en
rendant son ordonnance du 22 mai 1975 par laquelle elle a accordé au Maroc,
mais refusé à la Mauritanie, la désignation d’un juge ad hoc. Comme je l’ai
rappelé plus haut, la Cour a énoncé dans cette ordonnance qu'il paraissait
avoir existé le 13 décembre 1974 entre le Maroc et l'Espagne, mais non entre
la Mauritanie et l’Espagne, un différend juridique relatif au territoire du
Sahara occidental et que les questions posées dans la requête pour avis
consultatif pouvaient être considérées comme se rattachant à ce différend. La
controverse juridique à laquelle la résolution 3292 (XXIX) de l’Assemblée
générale a fait allusion serait donc un différend juridique entre le Maroc et
l'Espagne relatif au territoire du Sahara occidental.

100
109 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

Les termes dans lesquels la Cour s’est exprimée dans l’ordonnance sont de
nature à faire croire qu’elle a supposé que la présente affaire avait trait à une
revendication de caractère territorial formulée par le Maroc à l’encontre de
FEspagne et contestée par celle-ci. C’est au paragraphe 34 de l’avis consultatif
qu'on retrouve des traces du différend présenté dans l’ordonnance comme
paraissant avoir existé le 13 décembre 1974. Sans faire aucune référence à
l’ordonnance, le paragraphe 34 de l’avis consultatif énonce qu'il existe dans
la présente affaire une controverse juridique, mais une controverse qui a surgi
lors des débats de l’Assemblée générale et au sujet de problèmes traités par
celle-ci. Le différend juridique entre le Maroc et l’Espagne dont l’ordonnance
de mai 1975 a supposé l'existence au 13 décembre précédent se trouve donc,
dans le présent avis consultatif, transformé en une controverse juridique
existant encore en octobre 1975 mais définie par une référence à des débats de
l’Assemblée générale. La suite du paragraphe 34 de l’avis consultatif, ainsi
que les paragraphes 35 et 36, sont consacrés à la définition plus détaillée de
cette controverse. Elle remonte à l’année 1958 et a pour origine une reven-
dication du Sahara occidental par le Maroc comme faisant partie intégrante
de son territoire national, revendication à laquelle l'Espagne s’est opposée.
Selon le paragraphe 36, la controverse ainsi surgie à l’Assemblée générale au
sujet du Sahara occidental a persisté.

Quoi qu'il ait pu en être au stade des débats à l’Assemblée générale, les
déclarations faites par le Maroc et par l'Espagne dès le début de la procédure
devant la Cour ont rendu clair qu’en la présente affaire il n’existe aucune
question juridique pendante entre ces deux Etats quant au Sahara occidental.
Le Maroc ne conteste pas la souveraineté actuelle de l’Espagne sur ce
territoire; aussi bien le Maroc que l'Espagne acceptent, pour sa décolonisa-
tion, l’application des résolutions de l’Assemblée générale. En d’autres
termes, la Cour ne se trouve pas devant une revendication de droit formulée
par le Maroc à l'encontre de l'Espagne et contestée par celle-ci — ce qui aurait
en effet constitué un différend juridique entre les deux Etats. Ce en quoi leurs
opinions diffèrent depuis les débats de l’Assemblée générale, ce sont les
modalités qu’il reste encore à arrêter pour la réalisation de la décolonisation.
Que des Etats participant aux débats de l’Assemblée générale manifestent
des divergences de vues au sujet des questions débattues ne saurait être
considéré comme constituant un différend juridique entre eux. À mes yeux, la
désignation, en la présente affaire, d’un juge ad hoc par le Maroc en vertu de
l’article 89 du Règlement a manqué de fondement. Si j'avais apprécié la
situation autrement, j'aurais été d’avis que la Mauritanie, elle aussi, avait
droit à la désignation d’un juge ad hoc. Pour. ces raisons, j'ai voté contre
l’ordonnance du 22 mai 1975 dans son ensemble.

Cependant le caractère juridique que l’article 65, paragraphe 1, du Statut
exige d’une question, pour qu’elle puisse faire l’objet d’un avis consultatif, ne
dépend pas de l'existence d’un différend juridique entre deux ou plusieurs
Etats. Il me faut donc poursuivre l'examen du caractère juridique des
questions posées à la Cour par la présente requête pour avis consultatif.

Le contexte dans lequel ces questions ont été formulées est celui de la

101
110 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

décolonisation du Sahara occidental sous administration espagnole. Point
n’est besoin de rappeler la place qu’occupe, sous l’égide de l'Organisation des
Nations Unies, la décolonisation dans l’évolution actuelle du droit internatio-
nal. Sous l’inspiration d’une série de résolutions de l’Assemblée générale,
notamment la résolution 1514 (XV), un véritable droit de la décolonisation
est en train de prendre forme. Il procède essentiellement du droit des peuples
à disposer d’eux-mêmes proclamé par la Charte des Nations Unies et
confirmé par un grand nombre de résolutions de l’Assemblée générale. Mais,
dans certains cas d’espèce, on doit également tenir compte du principe de
l'unité et de l'intégrité nationales des Etats, principe qui a fait, lui aussi, l’objet
de résolutions de l’Assemblée générale. C’est donc par la combinaison
d'éléments différents du droit international évoluant sous l’inspiration de
l'Organisation des Nations Unies que le processus de décolonisation se
poursuit. La décolonisation d’un territoire peut soulever la question de
Péquilibre nécessaire entre le droit de sa population à l’autodétermination et
l'intégrité territoriale d’un ou même de plusieurs Etats. On peut se demander,
par exemple, si le fait que le territoire appartenait, au moment de sa
colonisation, à un Etat qui existe encore aujourd’hui justifie que cet Etat le
revendique au nom de son intégrité territoriale. Cette thése a été avancée et
contestée. La question de sa validité en général et la question de son
applicabilité au Sahara occidental sont d’un caractére juridique indéniable.

Il semble pourtant que ce genre de questions ne soient pas encore
considérées comme mires pour être déférées à la Cour. La raison en est sans
doute que la grande variété de données géographiques ou autres dont il faut
tenir compte en matiére de décolonisation n’a pas encore permis de constituer
un corps de régles et une pratique suffisamment élaborés pour couvrir toutes
les situations pouvant poser des problémes. En d’autres termes, bien que ses
principes directeurs soient dégagés, le droit de la décolonisation ne constitue
pas encore un corps de doctrine et de pratique achevé. Il est donc naturel que
les forces politiques soient toujours à l’œuvre pour préciser et compléter le
contenu de ce droit dans des cas d’espèce comme celui du Sahara occidental.
Ainsi l’Assemblée générale s’est-elle réservée la tâche de déterminer les
modalités de la décolonisation du territoire en conformité avec les principes
de la résolution 1514 (XV). Mais, avant de s’en acquitter, elle a éprouvé le
besoin d’obtenir un avis consultatif de la Cour sur deux questions considérées
comme préalables aux décisions à prendre.

:Les questions sur lesquelles un avis consultatif de la Cour est demandé
visent le statut qu’avait le Sahara occidental à une époque révolue, définie
comme le moment de sa colonisation par l'Espagne. La. Cour est invitée à
répondre d’abord à la question de savoir si, à ce moment, le Sahara occidental
était un territoire sans maitre (terra nullius). Au cas où sa réponse à cette
première question serait négative, il lui est demandé de répondre à une
deuxième question, celle de savoir quels étaient les liens juridiques dudit
territoire avec le Royaume du Maroc et avec l’ensemble mauritanien. A les
prendre à la lettre, ces deux questions ne demandent à la Cour que de définir
quel était le régime juridique du Sahara occidental dans un passé déjà

102
111 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

lointain. La Cour n’est pas appelée à lever le regard vers le présent et encore
moins vers l’avenir. Elle n’est pas invitée à tirer de ses recherches historiques
une conclusion juridique visant le Sahara occidental d’aujourd’hui ou de
demain.

Il ressort de ce que j’ai dit plus haut que, si tel était le sens des questions
posées à la Cour, je ne leur verrais pas le caractère juridique exigé par
Particle 65, paragraphe 1, du Statut, car elles n’appelleraient aucune réponse
portant sur la solution d’un problème juridique actuel. Or, dans le présent
avis consultatif, la Cour définit les deux questions de manière à créer un tel
lien avec l’actualité. Cela est énoncé notamment aux paragraphes 85 et 161 de
Pavis consultatif. La Cour y expose qu’en répondant à la requête de
l’Assemblée générale elle doit indiquer si, au moment de sa colonisation, le
Sahara occidental avait, avec le Maroc et l’ensemble mauritanien, des liens
juridiques qui pourraient influer sur la politique à suivre pour sa décolonisa-
tion. Puis la Cour s’acquitte de cette tâche, non pas dans le dispositif, mais au
paragraphe 162 auquel le dispositif renvoie expressément. La Cour y énonce
qu’elle n’a pas constaté l’existence de liens juridiques de nature à influer sur
l'application de la résolution 1514 (XV) de l’Assemblée générale quant à la
décolonisation du Sahara occidental et en particulier sur l’application du
principe d’autodétermination grâce à l'expression libre et authentique de la
volonté des populations du territoire. C’est cette orientation du présent avis
consultatif qui lui confère à mes yeux le catactère de réponse à une question
juridique au sens de l’article 65, paragraphe 1, du Statut. Mais est-ce vraiment
conforme à la requête de l’Assemblée générale?

Nous venons de dire qu’à la lettre les questions formulées ne demandent
pas à la Cour de définir une situation juridique actuelle. Tout au long de la
procédure, le Maroc et la Mauritanie ont fait valoir que la Cour n’était pas
invitée à se prononcer sur l’effet de ses constatations quant aux modalités de
la décolonisation du Sahara occidental. Selon ces deux Etats, qui ont joué un
rôle important pour la formulation et l’adoption de la résolution 3292
(XXIX), l'incidence qu’auraient éventuellement les conclusions de la Cour
sur la définition des modalités de la colonisation du Sahara occidental
relèverait entièrement des décisions de nature politique que l’Assemblée
générale s’est réservée de prendre. Dans ces conditions, on peut se demander
si l'interprétation que la Cour a décidé de donner aux questions posées
correspond bien aux intentions de l’Assemblée générale ou si elle ne repré-
sente pas plutôt une nouvelle formulation de ces questions.

Quoi qu’il en soit, je pense que cette orientation de l’avis consultatif aurait
dû faire l’objet d’un délibéré et d’une décision au début et non à l'extrême fin
de la procédure. J’y vois un autre exemple de question préliminaire pouvant
surgir dans une affaire consultative et devant, à mes yeux, être traitée comme
telle et tranchée avant l'ouverture définitive de toute procédure sur le fond. Il
me semble qu’en la présente affaire une telle organisation de la procédure
aurait été particulièrement indiquée par égard pour les Etats représentés

103
112 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

devant la Cour, lesquels n’ont cessé de répéter que l’Assemblée générale
n’avait nullement invité la Cour à se prononcer sur l'effet éventuel de ses
constatations quant au processus de décolonisation. En ne dévoilant pas
qu’elle envisageait de le faire, la Cour n’a pas fait comprendre aux Etats dont
il s’agit l’intérêt qu’ils avaient à exposer leurs vues sur ce sujet.

Le point de savoir dans quelles conditions et dans quelle mesure des liens
juridiques passés peuvent influencer la décolonisation d’un territoire me
semble relever d’un domaine encore mal exploré du droit international
contemporain. C’est pourquoi je trouve que la Cour n’aurait pas dû aborder
ces questions sans procéder à un examen de leurs aspects théoriques aussi
bien que pratiques. Force m’est de constater que le paragraphe 162 de l’avis
consultatif ne porte pas la marque d’une telle analyse.

*

La participation des Etats intéressés a conféré à la présente procédure un
caractère tout à fait inaccoutumé tendant à obscurir la différence de principe
entre le contentieux et le consultatif. Alors qu’en matière contentieuse la Cour
a devant elle des parties qui plaident leur cause et doivent apporter, le cas
échéant, des preuves à l’appui de leurs thèses, la procédure consultative
suppose que la Cour se procure elle-même les renseignements dont elle a
besoin, dans la mesure où les Etats ne les lui fournissent pas. Dans une
procédure contentieuse, si une partie n’arrive pas à justifier une demande, la
Cour n’a qu’à la rejeter, tandis qu’en matière consultative la tâche de la Cour
ne se limite pas à évaluer la force probante des renseignements apportés par
des Etats, maïs consiste à essayer de se former une opinion à l’aide de tous les
éléments d’information à sa portée.

En la présente affaire, l’Assemblée générale, en formulant sa requête pour
avis consultatif, a demandé expressément à l'Espagne, au Maroc et à la
Mauritanie de soumettre à la Cour tous renseignements ou documents
pouvant servir à élucider les questions posées. Répondant à cette invitation,
ces trois Etats, auxquels s’est jointe l'Algérie, ont continué devant la Cour le
débat sur le Sahara occidental qu’ils avaient entamé à l’Assemblée générale.
L’effet en a été que la procédure a pris une allure beaucoup plus contentieuse
que consultative. Ainsi les trois Etats ont-ils présenté à la Cour une abondante
documentation historique et cartographique dont la signification a fait l’objet
de nombreuses contestations. Les mêmes événements, les mêmes traités, les
mêmes actes législatifs et administratifs, les mêmes phénomènes religieux,
culturels et linguistiques ont été présentés et interprétés de manières diffé-
rentes, souvent contradictoires. Sur maints points, la Cour a été invitée à
faire un choix entre des thèses différentes.

Bien que ces divergences de vues entre les Etats intéressés n’aient pas
abouti à des revendications de droits, la procédure s’est déroulée comme s’il
en avait été ainsi. L'activité de la Cour en vue de se procurer d’autres éléments
d’information que ceux qui avaient été mis à sa disposition par les Etats

104
113 SAHARA OCCIDENTAL (OP. IND. PETREN)

intéressés s’en est trouvée réduite. Elle n’a pas éprouvé le besoin de rechercher
d’autres renseignements que ceux qui lui étaient fournis par les Etats inté-
ressés. Elle ne s’est pas adjoint d’assesseurs experts en droit islamique ou en
histoire de l’Afrique, comme son Statut le lui aurait permis. Il est notoire que
sa pratique interne ne prévoit pas la désignation de juges rapporteurs. Certes
chaque juge a dû — dans les limites de ses connaissahices linguistiques — se
frayer un chemin à travers l’immense littérature qui existe sur les questions
d'histoire africaine évoquées et il a pu faire part à ses collègues des fruits de ses
lectures. I] est néanmoins frappant que l’avis consultatif soit fondé presque
exclusivement sur des documents et arguments présentés par les Etats
intéressés, lesquels sont retenus ou rejetés en fonction d’un examen des
preuves offertes. On ne trouve pas ici la zone d’incertitude dans laquelle un
avis consultatif devrait laisser les faits qui ne sont pas établis mais dont le
contraire n’est pas prouvé non plus.

*

Ce qui vient d’étre développé n’affecte pas la compétence de la Cour pour
donner un avis consultatif sur des questions qu’elle définit comme elle l’a fait
de celles qui lui ont été posées par l’Assemblée générale. Reste à examiner
l’opportunité pour la Cour d’y répondre. Un tel examen s'impose, à mes yeux,
avec une acuité particulière en ce qui concerne la première des deux questions
adressées à la Cour, celle de savoir si le Sahara occidental était, au moment de
sa colonisation par l'Espagne, un territoire sans maitre (terra nullius).

Cette question est née d’un débat au commencement duquel on a contesté
la validité des titres de l'Espagne sur les différentes parties du Sahara
occidental. Que l’expression terra nullius ait pu faire son apparition dans ce
débat s'explique, puisque ce terme technique a servi, dans la doctrine, à
définir la légalité de certains modes d’acquisition de territoire par des
Puissances coloniales. Mais ce stade du débat sur le Sahara occidental est
maintenant dépassé. La requête pour avis consultatif n’invite pas la Cour à se
prononcer sur la légitimité de l’acquisition par l'Espagne de la souveraineté
sur le Sahara occidental. La question de savoir si ce territoire était terra
nullius au moment de sa colonisation manque donc d’objet dans le contexte
de la présente affaire. Ce sur quoi l’Assemblée générale a éprouvé le besoin
d’être renseignée par la Cour, c’est le bien-fondé des prétentions du Maroc et
de la Mauritanie dont l’un a fait valoir que la souveraineté sur le Sahara
occidental au moment de sa colonisation lui revenait, tandis que l’autre a
avancé qu’au même moment ce territoire appartenait en co-souveraineté à
une pluralité d’émirats et de confédérations tribales dénommée l’ensemble
mauritanien. Dans sa réponse à la première des questions posées par
l’Assemblée générale, l’avis consultatif passe à côté de cet objet de la requête.
C’est en éludant la question de la souveraineté que les paragraphes 81 et 82 de
l'avis énoncent que le Sahara occidental n’était pas terra nullius puisqu'il y
avait dans ce territoire des tribus nomades ayant une organisation sociale et
politique. Ce dernier fait n’a jamais été contesté par I’ Espagne et ne doit guère
être nouveau pour l’Assemblée générale.

105
114 SAHARA OCCIDENTAL (OP. IND. PETRÉN)

Vu ce qui précède, je trouve inutile et en conséquence inopportun pour la
Cour de répondre à la première des deux questions posées.

En ce qui concerne la seconde question, les circonstances sont différentes.
Portant sur les liens juridiques ayant éventuellement existé entre le Sahara
occidental et le Maroc ou l’ensemble mauritanien, elle couvre le problème de
la souveraineté. À mes yeux, c’est essentiellement sur ce point que l’Assemblée
générale a besoin d’être renseignée. C’est pourquoi je trouve opportun de
répondre à la seconde question.

La réponse de la Cour à cette question est donnée au paragraphe 162 de
l’avis consultatif. La partie essentielle de ce paragraphe est la conclusion de la
Cour selon laquelle les éléments et renseignements portés à sa connaissance
n’établissent l’existence d’aucun lien de souveraineté territoriale entre le
territoire du Sahara occidental d’une part et le Royaume du Maroc et
l’ensemble mauritanien d’autre part. Je ne crois pas possible d’arriver à une
autre conclusion sur la base des éléments dont dispose la Cour. Je suis donc
d’accord également avec la dernière phrase du paragraphe 162, selon laquelle
la Cour n’a pas constaté l'existence de liens juridiques de nature à influer sur
Papplication de la résolution 1514 (XV) quant à la décolonisation du Sahara
occidental et en particulier sur l'application du principe d’autodétermination
grâce à l’expression libre et authentique de la volonté des populations du
territoire. Je crois utile de signaler que cette phrase n’indique pas quel effet
aurait eu sur la décolonisation du Sahara occidental un prononcé de la Cour
constatant l'existence d’anciens liens de souveraineté entre ce territoire et le
Maroc ou l’ensemble mauritanien.

A mes yeux, les constatations faites dans les deux dernières phrases du
paragraphe 162 suffisent pour répondre à la question de l’Assemblée géné-
rale, qui ne vise que l'existence de liens juridiques passés mais pouvant per-
mettre aujourd’hui au Maroc ou à la Mauritanie de formuler des demandes
concernant la décolonisation du Sahara occidental. Le début du para-
graphe 162 contient cependant deux déclarations auxquelles je ne saurais
souscrire car, à mes yeux, elles sont superflues et dépassent l’objectif de la
requête pour avis consultatif. La Cour énonce que les éléments et renseigne-
ments portés à sa connaissance montrent l'existence de liens juridiques
d’allégeance entre le sultan du Maroc et certaines des tribus vivant sur le
territoire du. Sahara occidental, ainsi que l’existence de droits, y compris
certains droits relatifs à la terre, qui constituaient des liens juridiques entre
l’ensemble mauritanien, au sens où la Cour l’entend, et le territoire du Sahara
occidental. Pour ma part, je doute que les éléments dont dispose la Cour lui
permettent de se prononcer aussi catégoriquement. La portée de la première
déclaration dépend en tout cas d’une analyse de la signification réelle de
l’allégeance invoquée et d’une identification exacte des tribus qui la recon-
naissaient et des parties du Sahara occidental où elles se trouvent. L'une et
l’autre sont absentes du présent avis consultatif.

D'autre part les liens ayant existé entre le territoire du Sahara occidental et
l’ensemble mauritanien sont certainement nombreux et importants, mais on
ne saurait les considérer comme des liens juridiques entre eux. C’est surtout la

106
115 SAHARA OCCIDENTAL (OP. IND. PETREN)

' contribution de la Mauritanie à la procédure qui a démontré l’existence, à
l’époque visée par la requête pour avis consultatif, d’un genre de vie et d’un
riche héritage culturel communs à une pluralité de tribus nomadisant dans de
vastes territoires de l’Afrique du Nord-Ouest compris aujourd’hui dans le
Sahara occidental et dans les Etats voisins, notamment la Mauritanie. Que
des tribus distinctes aient la même religion, la même langue, la même
structure sociale et politique, le même mode de vie et les mêmes traditions
littéraires, musicales et artistiques ne signifie pas qu’elles soient soudées en
une entité étatique. Certes, ce genre de liens non juridiques pourraient donner
lieu à l’établissement de liens juridiques représentant la création d’une telle
entité, maïs pareille évolution ne s’est pas produite en ce qui concerne le Bilad
Chinguiti, dénomination traditionnelle des territoires où se retrouvent les
tribus précitées. Cela n’empêche pas que l’Assemblée générale puisse trouver
approprié de tenir compte des facteurs non juridiques ci-dessus évoqués,
lorsqu'elle déterminera les modalités de la décolonisation du Sahara occi-
dental, mais ses décisions à cet égard auront un caractère purement politique.
Il ne revient donc pas à la Cour de se prononcer à ce sujet.

C’est pourquoi je trouve que la première partie du paragraphe 162 de l’avis
consultatif n’aurait pas dû y figurer, d’autant moins que la requête pour avis
consultatif ne saurait être interprétée comme ayant invité la Cour à constater
l'existence de liens entre le territoire du Sahara occidental et le Maroc ou
Pensemble mauritanien autres que les liens juridiques qui pourraient influer
sur l’application de la résolution 1514 (XV) à la décolonisation de ce
territoire.

(Signé) S. PETRÉN.

107
